Citation Nr: 1036304	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-30 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for cancer of the left ear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1969 to June 1971.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a February 2006 rating decision of 
the Phoenix, Arizona, VA Regional Office.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that his current left ear cancer was caused 
by exposure to herbicides and/or chemical agents in service.  
Alternatively, he contends that excessive tropical sun exposure 
in service caused the cancer.  The Veteran's service personnel 
records confirm that he served in Vietnam for 6 months as a 
cook/food handler.  The Board is satisfied that he was exposed 
tropical sunlight in service.

The Veteran attended a VA examination in July 2006, where the 
examiner noted a history of squamous cell carcinoma of the left 
auricle with onset in April 2005 and again in June 2006.  The 
examiner diagnosed squamous cell carcinoma of the left ear.  The 
examiner opined that the left ear cancer "is less likely as not 
(less than 50/50 probability) caused by or a result of" 
herbicide exposure or other chemical exposure during military 
service.  The rationale was that "the major cause of squamous 
cell cancer is sun exposure."

Following the above examination, the Veteran argued that he had 
excessive sun exposure in service, specifically when serving in 
the tropical locale of Vietnam.  The RO contacted the July 2006 
VA examiner to provide an opinion as to whether sun exposure 
during active duty service from 1969 to 1971 could have caused 
the left ear cancer.  In a July 2007 addendum opinion, the 
examiner stated, "Given the review of the Veteran's claims file, 
I cannot determine the etiology of the skin cancer and cannot 
resolve this issue without resorting to mere speculation."

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court found 
that an examiner's conclusion that a diagnosis or etiology 
opinion is not possible without resort to speculation can 
constitute a firm diagnosis or a conclusive opinion, although a 
"bald statement" as to speculation is "fraught with ambiguity."  
Before the Board can rely on an examiner's conclusion that an 
etiology opinion would be speculative, the examiner must explain 
the basis for such an opinion, or the basis must otherwise be 
apparent in the Board's review of the evidence (i.e., whether 
some additional testing or information is needed and possibly 
available).  It must be clear that the examiner has considered 
"all procurable and assembled data," by obtaining all tests and 
records that might reasonably illuminate the medical analysis.

In this case, the examiner appears to have presented nothing more 
than a "bald statement" that an opinion as to etiology would be 
speculative.  Under the circumstances, the Board finds that 
another examination would be helpful in the adjudication of the 
claim.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should schedule the Veteran for 
a VA examination to address the nature and 
etiology of his left ear cancer.  After 
examining the Veteran and reviewing the 
claims file, the examiner is requested to 
provide an opinion as to the medical 
probability that the Veteran's left ear 
cancer is etiologically related to sun 
exposure in service.  In assessing the 
relative likelihood as to origin and 
etiology of the left ear cancer, the 
reviewer should apply the standard of 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the disorder is causally 
or etiologically related to the sun 
exposure in service, or whether such a 
causal or etiological relationship is 
unlikely (i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.

Note: As used above, the term "at least as 
likely as not" does not mean merely within 
the realm of medical possibility, but 
rather that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as it 
is to find against it.

If any opinion and supporting rationale 
cannot be provided without invoking 
processes relating to guesses or judgment 
based upon mere conjecture, the reviewer 
should clearly and specifically so specify 
in the report, and explain why this is so.  
In this regard, if the reviewer concludes 
that there is insufficient information to 
provide an etiologic opinion without result 
to mere speculation, the reviewer should 
state whether the inability to provide a 
definitive opinion was due to a need for 
further information (with said needed 
information identified) or because the 
limits of medical knowledge had been 
exhausted regarding the etiology of the 
Veteran's left ear cancer. 

2.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought on 
appeal is not granted in full the RO must 
issue a supplemental statement of the case 
and provide the appellant and his 
representative an opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the case, 
the case should be returned to the Board for further appellate 
consideration, if otherwise in order.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the Veteran until he is notified by the RO.  
The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other 

appropriate action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 





_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

